21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 1 of
                                        56



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                   §
  In re:                                           §   Chapter 11
                                                   §
  DARYL GREG SMITH,                                §   Lead Case No. 21-60162-rbk
                                                   §
  CANADIAN RIVER RANCH, LLC                        §   Second Case No. 21-60163-rbk
                                                   §
                 Jointly Administered Debtors.     §   (Joint Administration Requested)
                                                   §

     GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGIES,
        AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
      ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The Schedules of Assets and Liabilities (the “Schedules”) and the Statements of Financial
 Affairs (the “SOFAs”) filed by Daryl Greg Smith (“Daryl”) and Canadian River Ranch, LLC
 (“CRR LLC,” and together with Daryl, the “Debtors”) as debtors and debtors-in-possession were
 prepared pursuant to Section 521 of the Bankruptcy Code and Rule 1007 of the Federal Rules of
 Bankruptcy Procedure by the Debtors, with the assistance of the Debtors’ advisors, and are
 unaudited.

        These Global Notes and Statement of Limitations, Methodologies, and Disclaimers
 Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
 (the “Global Notes”) are incorporated by reference in, and comprise an integral part of, the
 Schedules and SOFAs and should be referred to and considered in connection with any review of
 the Schedules and SOFAs.

         While the Debtors have made reasonable efforts to ensure that the Schedules and SOFAs
 are as accurate and complete as possible under the circumstances, based on information that was
 available at the time of preparation, inadvertent errors, inaccuracies, or omissions may have
 occurred or the Debtors may discover subsequent information that requires material changes to the
 Schedules and SOFAs. Because the Schedules and SOFAs contain unaudited information, which
 is subject to further review, verification, and potential adjustment, there can be no assurance that
 the Schedules and SOFAs are complete.

         The Global Notes supplement and are in addition to any specific notes contained in the
 respective Schedules or SOFAs. Disclosure of information in one or more Schedules, one or more
 SOFAs, or one or more exhibits or attachments to the Schedules or SOFAs, even if incorrectly
 placed, shall be deemed to be disclosed in the correct Schedule, SOFA, exhibit, or attachment.




 GLOBAL NOTES REGARDING SCHEDULES AND SOFAS                                                        1
21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 2 of
                                        56



 I.      DESCRIPTION OF CASES

        The Debtors filed their voluntary petitions for relief pursuant to chapter 11 of the
 Bankruptcy Code on April 9, 2021 (the “Petition Date”). The Debtors have requested joint
 administration of their chapter 11 cases for procedural purposes only under Case
 No. 21-60162-rbk. Copies of the Global Notes are being filed with each of the Debtors’ respective
 Statements and SOFAs in their respective cases. The Debtors continue to operate their businesses
 and manage their properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the
 Bankruptcy Code.

 II.     “AS OF” INFORMATION DATE

          To the best of the Debtors’ knowledge, the asset information provided herein, except as
 expressly noted otherwise, represents the asset data of the Debtors as of the Petition Date. Where
 applicable, the basis for the valuation of each asset is listed on the Schedules. The Debtors reserve
 all of their rights to amend or adjust the value of each asset set forth herein. In addition, the amounts
 shown for total liabilities may exclude items identified as “unknown” or listed with a value of $0,
 and as a result, the liabilities may differ materially from those stated in the Schedules and SOFAs.
 Financial statements included herein include estimates to the best of the Debtors’ knowledge.

 III.    GENERAL RESERVATION OF RIGHTS

         Reasonable efforts have been made to prepare and file complete and accurate Schedules
 and SOFAs; however, inadvertent errors or omissions may exist. The Debtors reserve all rights to
 amend or supplement the Schedules and SOFAs from time to time, in all respects, as may be
 necessary or appropriate, including the right to amend the Schedules and Statements with respect
 to any claim (“Claim”) description, designation, or Debtor against which the Claim is asserted;
 dispute or otherwise assert offsets or defenses to any Claim reflected in the Schedules and SOFAs
 as to amount, liability, priority, status, or classification; subsequently designate any Claim as
 “disputed,” “contingent,” or “unliquidated”; or object to the extent, validity, enforceability,
 priority, or avoidability of any Claim. Any failure to designate a Claim in the Schedules and
 SOFAs as “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the
 Debtors that such Claim or amount is not “disputed,” “contingent,” or “unliquidated.” Listing a
 Claim does not constitute an admission of (i) liability or (ii) amounts due or owed, if any, by the
 Debtor against which the Claim is listed or against any of the Debtors. Furthermore, nothing
 contained in the Schedules and SOFAs shall constitute a waiver of rights with respect to these
 chapter 11 cases, including issues involving Claims, substantive consolidation, defenses, equitable
 subordination, or causes of action arising under the provisions of chapter 5 of the Bankruptcy Code
 and any other relevant non-bankruptcy laws to recover assets or avoid transfers. Any specific
 reservation of rights contained elsewhere in the Global Notes does not limit in any respect the
 general reservation of rights contained in this paragraph.

 IV.     RECHARACTERIZATION

        The Debtors have made reasonable efforts to correctly characterize, classify, categorize,
 and designate the Claims, assets, executory contracts, unexpired leases, interests, and other items
 reported in the Schedules and SOFAs. Nevertheless, the Debtors may not have accurately

 GLOBAL NOTES REGARDING SCHEDULES AND SOFAS                                                             2
21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 3 of
                                        56



 characterized, classified, categorized, or designated certain items. The Debtors reserve all of their
 rights to recharacterize, reclassify, recategorize, or redesignate items reported in the Schedules and
 SOFAs at a later time as necessary or appropriate.

 V.     RESERVATION OF RIGHTS

         The Debtors reserve all rights to amend the reported amounts of assets and liabilities to
 reflect changes in those estimates or assumptions.

 VI.    TOTALS

        All totals that are included in the Schedules and Statements represent totals of all known
 amounts included in the Schedules and SOFAs. To the extent there are unknown or otherwise
 undetermined amounts, the actual total may be different than the listed total.

 VII.   GLOBAL NOTES CONTROL

        In the event that the Schedules and Statements differ from the Global Notes, the Global
 Notes shall control.

 VIII. SPECIFIC DISCLOSURES WITH RESPECT TO THE SCHEDULES

 The Divorce Proceeding Appraisals and Valuations

         In 2015, Daryl’s former spouse, Karen A. Smith (“Karen”), commenced divorce
 proceedings (the “Divorce Proceedings”) in the 325th District Court for Tarrant County, Texas
 (the “Family Court”). During the Divorce Proceedings, appraisals were performed of certain
 property in McIntosh County, Oklahoma and Bosque County, Texas (the “Divorce Proceeding
 Appraisals”) and opinions of value were provided of various business entities (the “Divorce
 Proceeding Valuations”). The values of certain property in McIntosh County, Oklahoma and
 Bosque County, Texas and of certain business entities may be listed on the Schedules and SOFAs
 using values from the Divorce Proceeding Appraisals and the Divorce Proceeding Valuations,
 which values may represent the most recent available appraisals and valuations of such property.
 The Debtors may obtain updated valuations of such properties and business entities and reserve all
 rights to amend the scheduled amounts to reflect any such assessments.

 The Receiver Deeds and Mortgages

          In November 2019, the Family Court entered a Final Decree of Divorce (the “Divorce
 Decree”), which, among other things, ordered a division of community property, including, among
 other things, awarding to Daryl, as his sole and separate property—and divesting Karen of all right,
 title, interest, and claim to—the property in McIntosh County, Oklahoma1 and 100% of the
 community interest in the various business entities. The Divorce Decree included the entry of a
 judgment in favor of Karen in the amount of $8,500,000 (the “Money Judgment”), and ordered


 1
        Karen retains an undivided 50% interest in the mineral acreage.

 GLOBAL NOTES REGARDING SCHEDULES AND SOFAS                                                          3
21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 4 of
                                        56



 Daryl to sign a note payable to Karen in the amount of the Money Judgment (the “Money Judgment
 Note”). The Divorce Decree ordered that the Money Judgment Note be secured by liens on certain
 property in McIntosh County, Oklahoma and Bosque County, Texas, and appointed a receiver to
 effect such liens (the “Money Judgment Lien”).

        On February 7, 2020, the Family Court entered an Order Appointing Substitute Receiver
 and Granting Specific Authority to Receiver, which appointed Stanley W. Wright as the receiver
 (the “Receiver”) in the Divorce Proceedings to effectuate the Money Judgment Lien. On
 February 7, 2020, Karen and the Receiver executed various deeds, which purported to convey
 Karen’s interest in the properties in McIntosh County, Oklahoma and interests held by Caddoa
 Creek Ranch, LLC in the properties in Bosque County, Texas to the Receiver “for and on behalf
 of” Daryl (the “Receiver Deeds”). The Receiver also executed mortgages on the properties to
 Karen to secure the Money Judgment Note (the “Receiver Mortgages”). The Receiver Deeds and
 the Receiver Mortgages were recorded in the respective counties, and the Receiver has been
 discharged. Although the Debtors continue to dispute the validity of the Receiver Deeds and
 Mortgages, the Statements and SOFAs reflect the property transfers and encumbrances effected
 by the Receiver. The Debtors reserve all rights to amend the scheduled amounts.

 The McIntosh County, Oklahoma Properties

 The Debtors are currently marketing for sale certain of the McIntosh County, Oklahoma properties
 (the “McIntosh Properties”) in order to satisfy the Money Judgment. The valuation of the McIntosh
 Properties is based on the experience of the broker marketing the land, a review of comparable
 sales, and the knowledge of the Debtors regarding the McIntosh County, Oklahoma properties.
 The Debtors reserve all rights to amend the scheduled values as additional information is gathered
 and/or appraisals and valuations performed.


        RESPECTFULLY SUBMITTED this 24th day of April 2021.

                                                     MUNSCH HARDT KOPF & HARR, P.C.

                                                     By: /s/ Thomas Berghman
                                                            Davor Rukavina, Esq.
                                                            Texas Bar No. 24030781
                                                            Thomas D. Berghman, Esq.
                                                            Texas Bar No. 24082683
                                                            500 North Akard St., Ste. 3800
                                                            Dallas, Texas 75201
                                                            Telephone: (214) 855-7500
                                                            Facsimile: (214) 978-4375
                                                            Email: drukavina@munsch.com
                                                            Email: tberghman@munsch.com

                                                     Proposed Counsel to the Debtors
                                                     and Debtors in Possession


 GLOBAL NOTES REGARDING SCHEDULES AND SOFAS                                                      4
          21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 5 of
                                                  56
 Fill in this information to identify your case:

 Debtor 1                   Daryl Greg Smith
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  WESTERN DISTRICT OF TEXAS

 Case number           21-60162-rbk
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $        25,498,965.35

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $             600,208.69

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $        26,099,174.04

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $        12,647,813.60

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $          1,067,039.98

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $             610,695.29


                                                                                                                                     Your total liabilities $             14,325,548.87


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                 1,486.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                 3,896.31

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 6 of
                                                56
 Debtor 1      Daryl Greg Smith                                                           Case number (if known) 21-60162-rbk

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           $       1,486.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $               0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $       1,067,039.98

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $               0.00

       9d. Student loans. (Copy line 6f.)                                                                 $               0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $               0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$               0.00


       9g. Total. Add lines 9a through 9f.                                                           $          1,067,039.98




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 7 of
                                                  56
 Fill in this information to identify your case and this filing:

 Debtor 1                    Daryl Greg Smith
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF TEXAS

 Case number            21-60162-rbk                                                                                                                         Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        Land in McIntosh County, OK                                                   Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative

                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
                                          OK                                          Land
                                                                                                                                  entire property?           portion you own?
        City                              State              ZIP Code                 Investment property                            $21,939,461.50             $19,745,515.35
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.

                                                                                      Debtor 1 only
        McIntosh                                                                      Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another
                                                                                                                                      (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                approximately 10,497.35 acres of real property in Township 10 North, Range 14
                                                                                East of the I.B.M., McIntosh County, Oklahoma




Official Form 106A/B                                                                  Schedule A/B: Property                                                                  page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 8 of
                                                56
 Debtor 1        Daryl Greg Smith                                                                                       Case number (if known)          21-60162-rbk

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       Land in McIntosh County, OK                                           Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative
                                                                         
                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
                                         OK                                  Land
                                                                                                                              entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                    $167,200.00                    $167,200.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       McIntosh                                                              Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       approximately 80 acres on E. Highway 52, McIntosh County, Oklahoma


       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       Land in McIntosh County, OK                                           Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                             Condominium or cooperative

                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
                                         OK                                  Land
                                                                                                                              entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                      $83,600.00                      $83,600.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       McIntosh                                                              Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       approximately 40 acres on W. N4060 Road, McIntosh County, Oklahoma




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 9 of
                                                56
 Debtor 1        Daryl Greg Smith                                                                                       Case number (if known)          21-60162-rbk

       If you own or have more than one, list here:
 1.4                                                                   What is the property? Check all that apply
       Land in McIntosh County, OK                                           Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative
                                                                         
                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
                                         OK                                  Land
                                                                                                                              entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                      $83,600.00                      $83,600.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       McIntosh                                                              Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       approximately 40 acres on E. 1140 Road, McIntosh County, Oklahoma


       If you own or have more than one, list here:
 1.5                                                                   What is the property? Check all that apply
       Land in McIntosh County, OK                                           Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                             Condominium or cooperative

                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
                                         OK                                  Land
                                                                                                                              entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                    $209,000.00                    $188,100.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       McIntosh                                                              Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       approximately 100 acres of real property in McIntosh County, Oklahoma




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 10 of
                                                56
 Debtor 1        Daryl Greg Smith                                                                                       Case number (if known)          21-60162-rbk

       If you own or have more than one, list here:
 1.6                                                                   What is the property? Check all that apply
       Land in McIntosh County, OK                                           Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative
                                                                         
                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
                                         OK                                  Land
                                                                                                                              entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                    $167,200.00                    $150,480.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       McIntosh                                                              Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       approximately 80 acres of real property in McIntosh County, Oklahoma


       If you own or have more than one, list here:
 1.7                                                                   What is the property? Check all that apply
       Mineral Acres in McIntosh County, OK                                  Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                             Condominium or cooperative

                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
                                         OK                                  Land                                            entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                         Unknown                        Unknown
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other     Mineral Rights                        (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       McIntosh                                                              Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       approximately 4,434.81 net mineral acres in McIntosh County, Oklahoma




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 11 of
                                                56
 Debtor 1        Daryl Greg Smith                                                                                       Case number (if known)          21-60162-rbk

       If you own or have more than one, list here:
 1.8                                                                   What is the property? Check all that apply
       9037 Pleasant Drive                                                   Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative
                                                                         
                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
       Whitney                           TX        76692-0000                Land
                                                                                                                              entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                               $0.00                         $0.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       Hill                                                                  Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       vacant residential lot


       If you own or have more than one, list here:
 1.9                                                                   What is the property? Check all that apply
       Land in Bosque County                                                 Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                             Condominium or cooperative

                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
                                         TX                                  Land
                                                                                                                              entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                 $2,120,000.00                   $1,908,000.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       Bosque                                                                Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       approximately 913.325 acres in Bosque County, Texas




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 12 of
                                                56
 Debtor 1        Daryl Greg Smith                                                                                       Case number (if known)          21-60162-rbk

       If you own or have more than one, list here:
 1.1
 0                                                                     What is the property? Check all that apply
       Land in Bosque County                                                                                                  Do not deduct secured claims or exemptions. Put
                                                                             Single-family home
                                                                                                                              the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                             Duplex or multi-unit building                   Creditors Who Have Claims Secured by Property.

                                                                             Condominium or cooperative

                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
                                         TX                                  Land
                                                                                                                              entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                 $2,732,000.00                   $2,458,800.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       Bosque                                                                Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       approximately 1,092.12 acres in Bosque County, Texas


       If you own or have more than one, list here:
 1.1
 1                                                                     What is the property? Check all that apply
       Land in Bosque County                                                 Single-family home
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                             Duplex or multi-unit building                   Creditors Who Have Claims Secured by Property.

                                                                             Condominium or cooperative

                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
                                         TX                                  Land
                                                                                                                              entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                    $368,000.00                    $331,200.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       Bosque                                                                Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       approximately 147.214 acres in Bosque County, Texas




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 13 of
                                                56
 Debtor 1        Daryl Greg Smith                                                                                       Case number (if known)          21-60162-rbk

       If you own or have more than one, list here:
 1.1
 2                                                                     What is the property? Check all that apply
       Mineral Acres in Bent County, CO                                                                                       Do not deduct secured claims or exemptions. Put
                                                                             Single-family home
                                                                                                                              the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                             Duplex or multi-unit building                   Creditors Who Have Claims Secured by Property.

                                                                             Condominium or cooperative

                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
                                         CO                                  Land                                            entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                         Unknown                        Unknown
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other     Mineral Rights                        (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       Bent                                                                  Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       approximately 11,891.30 net mineral acres in Bent County, Colorado


       If you own or have more than one, list here:
 1.1
 3                                                                     What is the property? Check all that apply
       Land in McIntosh County, OK                                           Single-family home
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                             Duplex or multi-unit building                   Creditors Who Have Claims Secured by Property.

                                                                             Condominium or cooperative

                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
                                         OK                                  Land
                                                                                                                              entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                    $250,800.00                       $50,160.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       McIntosh                                                              Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       approximately 120 acres of real property in McIntosh County, Oklahoma




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 14 of
                                                 56
 Debtor 1         Daryl Greg Smith                                                                                              Case number (if known)          21-60162-rbk

        If you own or have more than one, list here:
 1.1
 4                                                                           What is the property? Check all that apply
        Land in McIntosh County, OK                                                                                                   Do not deduct secured claims or exemptions. Put
                                                                                     Single-family home
                                                                                                                                      the amount of any secured claims on Schedule D:
        Street address, if available, or other description
                                                                                     Duplex or multi-unit building                   Creditors Who Have Claims Secured by Property.

                                                                                     Condominium or cooperative

                                                                                     Manufactured or mobile home
                                                                                                                                      Current value of the           Current value of the
                                          OK                                         Land
                                                                                                                                      entire property?               portion you own?
        City                              State              ZIP Code                Investment property                                    $332,310.00                    $332,310.00
                                                                                     Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                     Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.

                                                                                     Debtor 1 only
        McIntosh                                                                     Debtor 2 only
        County                                                                       Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                     At least one of the debtors and another
                                                                                                                                          (see instructions)

                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
                                                                             approximately 159 acres of real property in McIntosh County, Oklahoma


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                           $25,498,965.35


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1     Make:         Volkswagen                                                                                                     Do not deduct secured claims or exemptions. Put
                                                                        Who has an interest in the property? Check one
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Jetta                                            Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2006                                             Debtor 2 only                                                Current value of the          Current value of the
          Approximate mileage:                      160000               Debtor 1 and Debtor 2 only                                   entire property?              portion you own?
          Other information:                                             At least one of the debtors and another
         non-operational
                                                                         Check if this is community property                                    $1,000.00                      $1,000.00
                                                                           (see instructions)



  3.2     Make:         Ford                                                                                                           Do not deduct secured claims or exemptions. Put
                                                                        Who has an interest in the property? Check one
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        F350                                             Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2001                                             Debtor 2 only                                                Current value of the          Current value of the
          Approximate mileage:                      189000               Debtor 1 and Debtor 2 only                                   entire property?              portion you own?
          Other information:                                             At least one of the debtors and another
         non-operational
                                                                         Check if this is community property                                    $1,000.00                      $1,000.00
                                                                           (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 15 of
                                                 56
 Debtor 1        Daryl Greg Smith                                                                                   Case number (if known)       21-60162-rbk
4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes
  4.1    Make:       Honda                                     Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      350                                        Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2009                                       Debtor 2 only                                                Current value of the      Current value of the
                                                                Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
                                                                Check if this is community property                                     $100.00                     $100.00
         non-operational                                             (see instructions)


  4.2    Make:       Polaris                                   Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      400                                        Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2003                                       Debtor 2 only                                                Current value of the      Current value of the
                                                                Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
                                                                Check if this is community property                                     $100.00                     $100.00
         non-operational                                             (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $2,200.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
     Yes. Describe.....
7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Compaq Computer; iPhone 5, iPhone 6                                                                                               $300.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
     Yes. Describe.....
10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....


Official Form 106A/B                                                       Schedule A/B: Property                                                                        page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 16 of
                                                 56
 Debtor 1          Daryl Greg Smith                                                                                         Case number (if known)   21-60162-rbk


                                            handgun                                                                                                                    $300.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

                                            everyday clothes, shoes                                                                                                    $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
     No
     Yes. Describe.....
13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                           $1,100.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                            Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                               Cash                                  $1,400.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                                                Institution name:

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                       % of ownership:

                                                  Canadian River Ranch LLC                                                        100          %                           $1.00



Official Form 106A/B                                                                     Schedule A/B: Property                                                           page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 17 of
                                                56
 Debtor 1        Daryl Greg Smith                                                                           Case number (if known)      21-60162-rbk


                                          Caddoa Creek Ranch LLC                                                   90         %                               $0.90


                                          DD Farms LLC                                                            54.90       %                     $591,000.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                  Institution name:

                                        IRA                               E*TRADE (IRA - Contributory)                                                  $1,742.13


                                        IRA                               E*TRADE (Roth IRA                                                             $2,764.66


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

                                              one of three beneficiaries to VA Trust set up by Catherine Smith
                                              (mother)                                                                                                   Unknown


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.



Official Form 106A/B                                                 Schedule A/B: Property                                                                  page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 18 of
                                                 56
 Debtor 1        Daryl Greg Smith                                                                                                Case number (if known)        21-60162-rbk
28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                 Surrender or refund
                                                                                                                                                                   value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.      Describe each claim.........

                                                          Canadian River Ranch, LLC, Daryl Greg Smith, and Darren Keith
                                                          Reed v. Stanley W. Wright and Karen A. Smith, Cause No.
                                                          CV-2020-00083, McIntosh County District Court, Oklahoma
                                                          pending action to clear title                                                                                         Unknown


                                                          potential claims, counterclaims regarding transactions related to
                                                          divorce proceedings                                                                                                   Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.      Describe each claim.........

                                                          Andrew F. Stasio v. Daryl Greg Smith, Cause 325-653971-15,
                                                          325th District Court, Tarrant County, Texas
                                                          action filed by former counsel for unpaid legal fees
                                                          negligence counterclaim filed                                                                                         Unknown


35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $596,908.69


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 12
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 19 of
                                                 56
 Debtor 1        Daryl Greg Smith                                                                                                Case number (if known)        21-60162-rbk

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.


                                                                                                                                                                  Current value of the
                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                  claims or exemptions.

38. Accounts receivable or commissions you already earned
     No
     Yes. Describe.....

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
     No
     Yes. Describe.....

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
     Yes. Describe.....

41. Inventory
     No
     Yes. Describe.....

42. Interests in partnerships or joint ventures
    No
     Yes.      Give specific information about them...................
                                      Name of entity:                                                                              % of ownership:


                                             Canadian River Ranch Partners                                                                 90            %                           $0.00


43. Customer lists, mailing lists, or other compilations
    No.
    Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

               No
               Yes. Describe.....

44. Any business-related property you did not already list
     No
     Yes. Give specific information.........


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                    $0.00

 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.     Go to line 47.


Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 20 of
                                                 56
 Debtor 1         Daryl Greg Smith                                                                                                      Case number (if known)   21-60162-rbk


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................            $25,498,965.35
 56. Part 2: Total vehicles, line 5                                                                           $2,200.00
 57. Part 3: Total personal and household items, line 15                                                      $1,100.00
 58. Part 4: Total financial assets, line 36                                                                $596,908.69
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $600,208.69               Copy personal property total          $600,208.69

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                     $26,099,174.04




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
         21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 21 of
                                                  56
 Fill in this information to identify your case:

 Debtor 1                 Daryl Greg Smith
                          First Name                        Middle Name                   Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF TEXAS

 Case number           21-60162-rbk
 (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                   4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
       You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2001 Ford F350 189000 miles                                     $1,000.00                                               11 U.S.C. § 522(d)(2)
      non-operational
      Line from Schedule A/B: 3.2                                                          100% of fair market value, up to
                                                                                            any applicable statutory limit

      Compaq Computer; iPhone 5, iPhone 6                                 $300.00                                             11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

      handgun                                                             $300.00                                             11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

      everyday clothes, shoes                                             $500.00                                             11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

      Caddoa Creek Ranch LLC                                                $0.90                                             11 U.S.C. § 522(d)(5)
      90 % ownership
      Line from Schedule A/B: 19.2                                                         100% of fair market value, up to
                                                                                            any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 22 of
                                                56
 Debtor 1    Daryl Greg Smith                                                                            Case number (if known)     21-60162-rbk
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     IRA: E*TRADE (IRA - Contributory)                                $1,742.13                                                  11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.1
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: E*TRADE (Roth IRA                                           $2,764.66                                                  11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.2
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 23 of
                                                  56
 Fill in this information to identify your case:

 Debtor 1                   Daryl Greg Smith
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF TEXAS

 Case number           21-60162-rbk
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
         Farm Credit of Western
 2.1                                                                                                        $4,147,813.60           $21,939,461.50                    $0.00
         Oklahoma                                 Describe the property that secures the claim:
         Creditor's Name                          approximately 10,497.35 acres of real
                                                  property in Township 10 North, Range
                                                  14 East of the I.B.M., McIntosh
                                                  County, Oklahoma
                                                  As of the date you file, the claim is: Check all that
         513 S. Mission St.                       apply.
         Anadarko, OK 73005                        Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number        5695




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 24 of
                                                 56
 Debtor 1 Daryl Greg Smith                                                                                 Case number (if known)         21-60162-rbk
              First Name                  Middle Name                     Last Name


 2.2    Karen Annette Smith                        Describe the property that secures the claim:               $8,500,000.00             $25,160,385.35                   $0.00
        Creditor's Name                            approximately 10,936.35 acres of real
                                                   property in McIntosh County,
                                                   Oklahoma
                                                   approximately 2,152.659 acres of real
                                                   property in Bosque County, Texas
                                                   approximately 11,891.30 net mineral
                                                   acres in Bent County, Colorado
                                                   As of the date you file, the claim is: Check all that
        700 Nettleton Dr.                          apply.
        Southlake, TX 76092                         Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another  Judgment lien from a lawsuit
  Check if this claim relates to a         Other (including a right to offset)            lien subject to dispute and avoidance; claim subject to setoff
       community debt

 Date debt was incurred                                     Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                              $12,647,813.60
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                             $12,647,813.60

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.2
           Gary L. Nickelson
           Law Office of Gary L. Nickelson                                                          Last 4 digits of account number
           5201 W. Freeway, Ste. 100
           Fort Worth, TX 76107

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.2
           James C. Hodges
           26522 East 21st Street, Ste. 4                                                           Last 4 digits of account number
           Tulsa, OK 74114

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.2
           Trustee Jeremy R. Pruett
           301 Commerce St., Ste. 1500                                                              Last 4 digits of account number
           Fort Worth, TX 76102

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.2
           William R. Korb
           Bourland, Wall & Wenzel, P.C.                                                            Last 4 digits of account number
           301 Commerce, Ste. 1500
           Fort Worth, TX 76102




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                   page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 25 of
                                                  56
 Fill in this information to identify your case:

 Debtor 1                   Daryl Greg Smith
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF TEXAS

 Case number           21-60162-rbk
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                       amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Hill County Tax Assessor                               Last 4 digits of account number                            $574.70              $574.70                $0.00
              Priority Creditor's Name
              PO Box 412                                             When was the debt incurred?
              Hillsboro, TX 76645
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              24395                                           Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 26 of
                                                 56
 Debtor 1 Daryl Greg Smith                                                                                 Case number (if known)            21-60162-rbk

                                                                                                                         $1,065,337.3                                   $1,065,337.
 2.2        Internal Revenue Service                                 Last 4 digits of account number                                2                     $0.00                 32
            Priority Creditor's Name
            PO Box 7346                                              When was the debt incurred?
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:
         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes

 2.3        Office of the Attorney General                           Last 4 digits of account number                          Unknown                     $0.00                  $0.00
            Priority Creditor's Name
            Child Support Division                                   When was the debt incurred?
            PO Box 12017
            Austin, TX 78711
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:
         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes

 2.4        Whitney ISD Tax Office                                   Last 4 digits of account number                         $1,127.96              $1,127.96                    $0.00
            Priority Creditor's Name
            305 S San Jacinto St, PO Box 592                         When was the debt incurred?
            Whitney, TX 76692
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of


Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 2 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 27 of
                                                 56
 Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk
       Part 2.
                                                                                                                                                       Total claim

 4.1        Andrew F. Stasio                                         Last 4 digits of account number                                                             $9,396.00
            Nonpriority Creditor's Name
            Stasio & Stasio, P.C.                                    When was the debt incurred?
            303 Main Street, Suite 302
            Fort Worth, TX 76102
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                           Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

             No                                                      Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                     Other. Specify     legal fees


 4.2        Bank of America                                          Last 4 digits of account number                                                           $32,228.67
            Nonpriority Creditor's Name
            Attn: Bankruptcy Department                              When was the debt incurred?
            475 Cross Point Pkwy
            PO Box 9000
            Getzville, NY 14068-9000
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                           Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

             No                                                      Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Judgment, Bank of America, N.A. v. Daryl G.
                                                                                          Smith, McLennan County, Texas, Cause No.
             Yes                                                     Other. Specify     20180422CV2


 4.3        Boomer State Outdoors, LLC                               Last 4 digits of account number                                                                 Unknown
            Nonpriority Creditor's Name
            12384 West 81st Street South                             When was the debt incurred?
            Sapulpa, OK 74066-8141
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                           Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

             No                                                      Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                     Other. Specify



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 3 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 28 of
                                                56
 Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

 4.4      Catherine Aileen Smith                                     Last 4 digits of account number                                                     $25,000.00
          Nonpriority Creditor's Name
          5826 Cooksey Lane                                          When was the debt incurred?
          Waco, TX 76706
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

          Central TX Radiological Associates,
 4.5      PA                                                         Last 4 digits of account number                                                         $437.00
          Nonpriority Creditor's Name
          3206 4th Street                                            When was the debt incurred?
           TX 75695
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     medical bills


 4.6      City of Fort Worth                                         Last 4 digits of account number                                                         $195.00
          Nonpriority Creditor's Name
          10000 Throckmorton Street                                  When was the debt incurred?
          Fort Worth, TX 76102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     parking fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 29 of
                                                56
 Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

 4.7      Discover Bank                                              Last 4 digits of account number                                                         $598.27
          Nonpriority Creditor's Name
          PO Box 385908                                              When was the debt incurred?
          Minneapolis, MN 55438-5908
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit card debt


 4.8      Dolcefino Consulting                                       Last 4 digits of account number                                                     $18,886.23
          Nonpriority Creditor's Name
          3701 Kirby Dr., Ste. 560                                   When was the debt incurred?
          Houston, TX 77098
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     investigator costs


 4.9      Griffith, Jay & Michel                                     Last 4 digits of account number                                                     $25,723.35
          Nonpriority Creditor's Name
          2200 Forest Park Blvd.                                     When was the debt incurred?
          Fort Worth, TX 76110-1732
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     legal fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 30 of
                                                56
 Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

 4.1
 0        Hanszen Laporte, LLP                                       Last 4 digits of account number                                                    $128,496.38
          Nonpriority Creditor's Name
          14201 Memorial Drive                                       When was the debt incurred?
          Houston, TX 77079
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     legal fees


 4.1
 1        Jessica L. Brown, PLLC                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          9450 SW Gemini Dr. #99088                                  When was the debt incurred?
          Beaverton, OR 97008-7105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.1
 2        Kelcie A. Hibbs                                            Last 4 digits of account number                                                     $63,371.00
          Nonpriority Creditor's Name
          Loe, Warren, Hibbs & Lawrence, PC                          When was the debt incurred?
          4420 W. Vickery Blvd, Suite 200
          Fort Worth, TX 76107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     legal fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 31 of
                                                56
 Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

 4.1      Law Offices of Elizabeth "Betsy"
 3        Parmer                                                     Last 4 digits of account number                                                    $178,454.97
          Nonpriority Creditor's Name
          309 W. 7th St., Ste. 900                                   When was the debt incurred?
          Fort Worth, TX 76102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     legal fees


 4.1
 4        Lazy K. Cattle Company, LLC                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Dylan Charles Edward                                       When was the debt incurred?
          Rosell Law Group LLP
          101 North Robinson Ave., Suite 700
          Oklahoma City, OK 73102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     litigation


 4.1
 5        Mark Cochran                                               Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          101 W. Randol Mill Road, Suite 110                         When was the debt incurred?
          Arlington, TX 76011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 32 of
                                                56
 Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

 4.1
 6        North Texas Tollway Authority                              Last 4 digits of account number                                                         $117.83
          Nonpriority Creditor's Name
          PO Box 660244                                              When was the debt incurred?
          Dallas, TX 75266-0244
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     tolls


 4.1
 7        Peov Linda Hem                                             Last 4 digits of account number                                                     $60,000.00
          Nonpriority Creditor's Name
          Law Office of Linda Hem, PLLC                              When was the debt incurred?
          10300 North Central Expressway
          Suite 235
          Dallas, TX 75231
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     legal fees


 4.1
 8        Providence Health Network                                  Last 4 digits of account number                                                       $4,334.06
          Nonpriority Creditor's Name
          Frost-Arnett Company                                       When was the debt incurred?
          PO Box 198988
          Nashville, TN 37219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     medical bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 33 of
                                                56
 Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

 4.1
 9        T-Mobile                                                   Last 4 digits of account number                                                         $264.38
          Nonpriority Creditor's Name
          Credence Resource Management,                              When was the debt incurred?
          LLC
          17000 Dallas Parkway, Ste. 204
          Dallas, TX 75248
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     cell phone


 4.2
 0        Terry Terry Law, PLLC                                      Last 4 digits of account number                                                     $10,000.00
          Nonpriority Creditor's Name
          300 Throckmorton, Suite 500                                When was the debt incurred?
          Fort Worth, TX 76102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     legal fees


 4.2
 1        Tina Horn                                                  Last 4 digits of account number                                                     $49,000.00
          Nonpriority Creditor's Name
          PO Box 154729                                              When was the debt incurred?
          Waco, TX 76715
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 34 of
                                                56
 Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

 4.2
 2         V. Wayne Ward, P.C.                                       Last 4 digits of account number                                                               $1,630.00
           Nonpriority Creditor's Name
           Trinity Plantation Building                               When was the debt incurred?
           1201 E. Belknap
           Fort Worth, TX 76102
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     legal fees


 4.2       White Bluff Property Owners'
 3         Association                                               Last 4 digits of account number                                                               $2,562.15
           Nonpriority Creditor's Name
           20022 Misty Valley Cir                                    When was the debt incurred?
           Whitney, TX 76692
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     HOA fees

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Freedman & Price, P.C.                                        Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 1102 West Avenue, Ste. 200                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Austin, TX 78701
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Greg A. Farrar                                                Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Farrar & Farrar PC                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 2021 S. Lewis Ave., Ste. 420
 Tulsa, OK 74104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lazy K Cattle Company, LLC                                    Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2956 Via Esperanza                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Edmond, OK 73013
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Paul B. Cason                                                 Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 10 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 35 of
                                                56
 Debtor 1 Daryl Greg Smith                                                                                Case number (if known)        21-60162-rbk

 Goodwin/Lewis                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 312
 Oklahoma City, OK 73101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Shawn R. Redman                                               Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Couch, Conville & Blitt LLC                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 3501 N. Causeway Blvd., Ste. 800
 Metairie, LA 70002
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                         0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $              1,067,039.98
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                      0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                      0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $              1,067,039.98

                                                                                                                               Total Claim
                        6f.   Student loans                                                                 6f.       $                         0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                         0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                 610,695.29

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                 610,695.29




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 11 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 36 of
                                                  56
 Fill in this information to identify your case:

 Debtor 1                 Daryl Greg Smith
                          First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF TEXAS

 Case number           21-60162-rbk
 (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules.         You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.2
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.3
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.4
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.5
           Name


           Number       Street

           City                                    State                   ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
         21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 37 of
                                                  56
 Fill in this information to identify your case:

 Debtor 1                   Daryl Greg Smith
                            First Name                           Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 WESTERN DISTRICT OF TEXAS

 Case number           21-60162-rbk
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                 No
                 Yes.

                       In which community state or territory did you live?           Texas           . Fill in the name and current address of that person.
                       Karen Annette Smith
                       700 Nettleton Dr
                       Southlake, TX 76092
                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         Canadian River Ranch Partnership                                                      Schedule D, line        2.1
                5826 Cooksey Ln                                                                       Schedule E/F, line
                Robinson, TX 76706
                                                                                                      Schedule G
                                                                                                     Farm Credit of Western Oklahoma



    3.2         Canadian River Ranch, LLC                                                             Schedule D, line        2.2
                5826 Cooksey Ln                                                                       Schedule E/F, line
                Robinson, TX 76706
                                                                                                      Schedule G
                                                                                                     Karen Annette Smith




Official Form 106H                                                               Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 38 of
                                                56
 Debtor 1 Daryl Greg Smith                                                          Case number (if known)   21-60162-rbk


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.3      Darren Keith Reed and Julie Reed                                             Schedule D, line       2.1
             601 S Llano St                                                               Schedule E/F, line
             Whitney, TX 76692
                                                                                          Schedule G
                                                                                         Farm Credit of Western Oklahoma




Official Form 106H                                                   Schedule H: Your Codebtors                                 Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
        21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 39 of
                                                 56


Fill in this information to identify your case:

Debtor 1                      Daryl Greg Smith

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       WESTERN DISTRICT OF TEXAS

Case number               21-60162-rbk                                                                  Check if this is:
(If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
      21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 40 of
                                               56

Debtor 1   Daryl Greg Smith                                                                      Case number (if known)    21-60162-rbk


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $              N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify: food stamps                                                          8f.  $              236.00   $                     N/A
     8g. Pension or retirement income                                                     8g. $                 0.00   $                     N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                0.00 + $                     N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            236.00         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $               236.00 + $               N/A = $          236.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify: Living expenses assistance (Catherine Smith and Tina Horn)                                                       11. +$               1,250.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $         1,486.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain: anticipated sale and use of real property, which is currently encumbered by liens and mortgages




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
     21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 41 of
                                              56


Fill in this information to identify your case:

Debtor 1                 Daryl Greg Smith                                                                  Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF TEXAS                                              MM / DD / YYYY

Case number           21-60162-rbk
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to       Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2              age             live with you?

      Do not state the                                                                                                                No
      dependents names.                                                            Son                               17               Yes
                                                                                                                                      No
                                                                                   Daughter                          17               Yes
                                                                                                                                      No
                                                                                                                                      Yes
                                                                                                                                      No
                                                                                                                                      Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes
Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                     Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                           0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                           0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                           0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                           0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                        page 1
      21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 42 of
                                               56

Debtor 1      Daryl Greg Smith                                                                          Case number (if known)      21-60162-rbk

6.     Utilities:
       6a. Electricity, heat, natural gas                                                     6a. $                                                 200.00
       6b. Water, sewer, garbage collection                                                   6b. $                                                 120.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 200.00
       6d. Other. Specify:                                                                    6d. $                                                   0.00
7.     Food and housekeeping supplies                                                           7. $                                                500.00
8.     Childcare and children’s education costs                                                 8. $                                                  0.00
9.     Clothing, laundry, and dry cleaning                                                      9. $                                                 20.00
10.    Personal care products and services                                                    10. $                                                  20.00
11.    Medical and dental expenses                                                            11. $                                                   0.00
12.    Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                           12. $                                                 200.00
13.    Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.    Charitable contributions and religious donations                                       14. $                                                   0.00
15.    Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a. Life insurance                                                                  15a. $                                                     0.00
       15b. Health insurance                                                                15b. $                                                     0.00
       15c. Vehicle insurance                                                               15c. $                                                     0.00
       15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                               16. $                                                    0.00
17.    Installment or lease payments:
       17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
       17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
       17c. Other. Specify:                                                                 17c. $                                                     0.00
       17d. Other. Specify:                                                                 17d. $                                                     0.00
18.    Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                              2,536.31
19.    Other payments you make to support others who do not live with you.                         $                                                 0.00
       Specify:                                                                               19.
20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
       20a. Mortgages on other property                                                     20a. $                                                     0.00
       20b. Real estate taxes                                                               20b. $                                                     0.00
       20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
       20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
       20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.    Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       3,896.31
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       3,896.31
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               1,486.00
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              3,896.31

       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c. $                             -2,410.31

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modification to the terms of your mortgage?
        No.
        Yes.              Explain here: anticipated decreases in expenses and Debtor moves to modify child support payments




Official Form 106J                                                   Schedule J: Your Expenses                                                                     page 2
21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 43 of
                                         56
         21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 44 of
                                                  56



 Fill in this information to identify your case:

 Debtor 1                 Daryl Greg Smith
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF TEXAS

 Case number           21-60162-rbk
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

        Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
        Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                               Dates Debtor 2
                                                                lived there                                                                       lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

        No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
        Yes. Fill in the details.
                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 45 of
                                                56
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)   21-60162-rbk


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       No
           Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until stimulus payment                                            $1,400.00
 the date you filed for bankruptcy:

 For last calendar year:                           stimulus payment                               $1,800.00
 (January 1 to December 31, 2020 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                      No.         Go to line 7.
                      Yes       List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.       Go to line 7.
                      Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

           No
       Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 46 of
                                                56
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)   21-60162-rbk


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Karen Annette Smith v. Daryl Greg                        divorce                     325th District Court, Tarrant            Pending
       Smith, et al.                                            proceedings                 County, TX                                 On appeal
       325-584465-15                                                                        Family Law Center
                                                                                                                                     Concluded
                                                                                            200 E. Weatherford St.
                                                                                            5th Floor
                                                                                            Fort Worth, TX 76196-0233

       Daryl Smith v. Karen Smith                               appeal of divorce           Texas 2nd Court of Appeals               Pending
       02-20-00064-CV                                           proceedings                 Tim Curry Criminal Justice                 On appeal
                                                                                            Center
                                                                                                                                     Concluded
                                                                                            401 West Belknap, Suite
                                                                                            9000
                                                                                            Fort Worth, TX 76196

       Daryl Smith and Darren Keith Reed v.                     appeal of divorce           Texas Supreme Court                        Pending
       Karen Smith                                              proceedings                 Supreme Court Building                   On appeal
       20-0996                                                                              201 W. 14th Street, Room
                                                                                                                                     Concluded
                                                                                            104
                                                                                            Austin, TX 78701

       Daryl Smith and Darren Keith Reed v.                     appeal of divorce           Texas 2nd Court of Appeals                 Pending
       Karen Smith                                              proceedings                 Tim Curry Criminal Justice               On appeal
       02-20-00417-CV                                                                       Center
                                                                                                                                     Concluded
                                                                                            401 West Belknap, Suite
                                                                                            9000
                                                                                            Fort Worth, TX 76196

       Daryl Smith and Darren Keith Reed v.                     appeal of divorce           Texas 2nd Court of Appeals                 Pending
       Karen Smith                                              proceedings                 Tim Curry Criminal Justice               On appeal
       02-20-00418-CV                                                                       Center
                                                                                                                                     Concluded
                                                                                            401 West Belknap, Suite
                                                                                            9000
                                                                                            Fort Worth, TX 76196

       Andrew F. Stasio v. Daryl Greg Smith                     attorney's fees             325th District Court, Tarrant              Pending
       325-653971-15                                            dispute                     County, TX                               On appeal
                                                                                            Family Law Center
                                                                                                                                     Concluded
                                                                                            200 E. Weatherford St.
                                                                                            5th Floor
                                                                                            Fort Worth, TX 76196-0233



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 47 of
                                                56
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)    21-60162-rbk


       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       Dolcefino v. Daryl Smith                                                             County Court at Law,                        Pending
       20200909CV1                                                                          McLennan County                           On appeal
                                                                                            501 Washington Avenue
                                                                                                                                      Concluded
                                                                                            Room 210
                                                                                            Waco, TX 76701

       Lazy K. Cattle Company, LLC v.                           cattle grazing lease        Oklahoma County District                    Pending
       Canadian River Ranch, LLC, et al                         dispute                     Court, Oklahoma                           On appeal
       CJ-2017-4210                                                                         Oklahoma County
                                                                                                                                      Concluded
                                                                                            Courthouse
                                                                                            320 Robert S. Kerr
                                                                                            Oklahoma City, OK 73102

       Canadian River Ranch, LLC, Daryl                         action to clear title       McIntosh County District                    Pending
       Greg Smith, and Darren Keith Reed                                                    Court, Oklahoma                           On appeal
       v. Stanley W. Wright and Karen A.                                                    McIntosh County Courthouse
                                                                                                                                      Concluded
       Smith                                                                                110 N. First St.
       CV-2020-00083                                                                        Eufaula, OK 74432

       Karen Annette Smith v. Daryl Greg                        action to                   McIntosh County District                    Pending
       Smith                                                    domesticate                 Court, Oklahoma                           On appeal
       CV-2020-00084                                            judgment                    McIntosh County Courthouse
                                                                                                                                      Concluded
                                                                                            110 N. First St.
                                                                                            Eufaula, OK 74432

       Karen A. Smith (Petitioner) and Daryl                    tax dispute                 United States Tax Court                     Pending
       G. Smith (Intervenor) v.                                                             400 2nd St NW                             On appeal
       Commissioner of Internal Revenue                                                     Washington, DC 20217
                                                                                                                                      Concluded
       (Respondent)
       18761-18


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

       No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened
       Karen Annette Smith                                      approximately 10,497.35 acres of real property                February 7,           $19,745,515.35
       700 Nettleton Dr.                                        in Township 10 North, Range 14 East of the                    2020
       Southlake, TX 76092                                      I.B.M., McIntosh County, Oklahoma

                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 48 of
                                                56
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)    21-60162-rbk


       Creditor Name and Address                                Describe the Property                                         Date                     Value of the
                                                                                                                                                          property
                                                                Explain what happened
       Karen Annette Smith                                      approximately 80 acres on E. Highway 52,                      February 7,            $167,200.00
       700 Nettleton Dr.                                        McIntosh County, Oklahoma                                     2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 40 acres on W. N4060 Road,                      February 7,              $83,600.00
       700 Nettleton Dr.                                        McIntosh County, Oklahoma                                     2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 40 acres on E. 1140 Road,                       February 7,              $83,600.00
       700 Nettleton Dr.                                        McIntosh County, Oklahoma                                     2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 913.325 acres in Bosque                         February 7,           $1,908,000.00
       700 Nettleton Dr.                                        County, Texas                                                 2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 1,092.12 acres in Bosque                        February 7,           $2,458,800.00
       700 Nettleton Dr.                                        County, Texas                                                 2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 49 of
                                                56
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)    21-60162-rbk


       Creditor Name and Address                                Describe the Property                                         Date                     Value of the
                                                                                                                                                          property
                                                                Explain what happened
       Karen Annette Smith                                      approximately 147.214 acres in Bosque                         February 7,            $331,200.00
       700 Nettleton Dr.                                        County, Texas                                                 2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 120 acres of real property in                   February 7,              $50,160.00
       700 Nettleton Dr.                                        McIntosh County, Oklahoma                                     2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 159 acres of real property in                   February 7,            $332,310.00
       700 Nettleton Dr.                                        McIntosh County, Oklahoma                                     2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes
 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 50 of
                                                56
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)    21-60162-rbk


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
       Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                          Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
       Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your          Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                               lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                 Amount of
       Address                                                       transferred                                              or transfer was               payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Munsch Hardt Kopf & Harr, P.C.                                Attorney fees and filing fees                            11/25/2020                 $20,000.00
       500 N. Akard Street, Suite 3800
       Dallas, TX 75201
       tberghman@munsch.com
       Canadian River Ranch, LLC


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                 Amount of
       Address                                                       transferred                                              or transfer was               payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
           No
       Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 51 of
                                                56
 Debtor 1      Daryl Greg Smith                                                                             Case number (if known)   21-60162-rbk


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
       Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
       Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of              Type of account or        Date account was                Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                closed, sold,               before closing or
       Code)                                                                                                            moved, or                            transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
       Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                 have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
       Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

           No
       Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                                Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 52 of
                                                56
 Debtor 1      Daryl Greg Smith                                                                                 Case number (if known)   21-60162-rbk


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you            Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you            Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
       Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                      Status of the
       Case Number                                                   Name                                                                               case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation
       No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                  Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Canadian River Ranch, LLC                                land lease                                           EIN:       XX-XXXXXXX
       5912 Cooksey Ln
       Robinson, TX 76706                                       Lisa W. Hull, CPA, PC                                From-To    August 23, 2010 to present

       Caddoa Creek Ranch, LLC                                  land lease                                           EIN:       XX-XXXXXXX
       5912 Cooksey Ln
       Robinson, TX 76706                                       Lisa W. Hull, CPA, PC                                From-To    March 25, 2008 to present

       DD Farms, LLC                                            land lease                                           EIN:       XX-XXXXXXX
       5912 Cooksey Ln
       Robinson, TX 76706                                       Lisa W. Hull, CPA, PC                                From-To    November 23, 2009 to present

       Canadian River Ranch Partnership                         land lease                                           EIN:       XX-XXXXXXX
       5912 Cooksey Ln
       Robinson, TX 76706                                       Lisa W. Hull, CPA, PC                                From-To    December 15, 2000 to present




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 53 of
                                         56
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 54 of
                                                56


 Fill in this information to identify your case:

 Debtor 1            Daryl Greg Smith

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Western District of Texas

 Case number         21-60162-rbk                                                                  Check if this is an amended filing
 (if known)


Official Form 122B
Chapter 11 Statement of Your Current Monthly Income                                                                                                     04/20

You must file this form if you are an individual and are filing for bankruptcy under Chapter 11. If more space is needed, attach a separate
sheet to this form. Include the line number to which the additional information applies. On top of any additional pages, write your name and
case number (if known).
 Part 1:       Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.


        Not married. Fill out Column A, lines 2-11.
        Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
        Married and your spouse is NOT filing with you. Fill out Column A, lines 2-11.

    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy
    case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount
    of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any
    income amount more than once. For example, if both spouses own the same rental property, put the income from that property in one column only. If
    you have nothing to report for any line, write $0 in the space.
                                                                                                  Column A              Column B
                                                                                                  Debtor 1              Debtor 2

  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                           $                          0.00     $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                       $            0.00     $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                 1,250.00      $
  5. Net income from operating a
     business, profession, or farm       Debtor 1                        Debtor 2
     Gross receipts (before all deductions)                              $    0.00
       Ordinary and necessary operating expenses                        -$      0.00
       Net monthly income from a business, profession, or farm $                0.00 Copy here -> $            0.00     $
  6. Net income from rental and
     other real property                 Debtor 1                        Debtor 2
     Gross receipts (before all deductions)                              $    0.00




       Ordinary and necessary operating expenses                        -$      0.00
       Net monthly income from rental or other real property            $       0.00 Copy here -> $            0.00     $




Official Form 122B                                       Chapter 11 Statement of Your Current Monthly Income                                        page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
       21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 55 of
                                                56
 Debtor 1     Daryl Greg Smith                                                                      Case number (if known)   21-60162-rbk

                                                                                                Column A                     Column B
                                                                                                Debtor 1                     Debtor 2

                                                                                                $                  0.00      $
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                  $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act. Also, except as stated in the next sentence, do
     not include any compensation, pension, pay, annuity, or allowance paid by the
     United States Government in connection with a disability, combat-related injury or
     disability, or death of a member of the uniformed services. If you received any retired
     pay paid under chapter 61 of title 10, then include that pay only to the extent that it
     does not exceed the amount of retired pay to which you would otherwise be entitled
     if retired under any provision of title 10 other than chapter 61 of that title.         $                     0.00      $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation, pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below.
                  food stamps                                                                   $              236.00        $
                                                                                                $                  0.00      $
                  Total amounts from separate pages, if any.                                 + $                   0.00      $

  11. Calculate your total current monthly income.
      Add lines 2 through 10 for each column.
       Then add the total for Column A to the total for Column B.                        $     1,486.00          +$                     =$    1,486.00




Official Form 122B                                       Chapter 11 Statement of Your Current Monthly Income                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
21-60162-rbk Doc#12 Filed 04/24/21 Entered 04/24/21 17:00:55 Main Document Pg 56 of
                                         56
